Citation Nr: 0612801	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to service-connected post-
operative total left knee replacement, with above-the-knee 
amputation.

2.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to service-connected post-
operative total left knee replacement, with above-the-knee 
amputation.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected post-
operative total left knee replacement, with above-the-knee 
amputation.

4.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected post-
operative total left knee replacement, with above-the-knee 
amputation.

5.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing and/or 
special home adaptation.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO), in October 2002 and August 2003.  In the former 
rating decision, the RO denied a grant of financial 
assistance to acquire specially adapted housing or special 
home adaptation.  In the latter, the RO denied entitlement to 
disabilities of both shoulders, right knee, and right hip, 
all claimed as secondary to the veteran's service-connected 
post-operative total left knee replacement, with above-the-
knee amputation.

The veteran provided testimony in support of his appeal at a 
hearing held at the RO in March 2003.  A transcript of that 
hearing is of record.

In October 2005, the veteran's representative submitted 
additional medical evidence in support of the veteran's 
appeal, accompanied by a waiver of the veteran's right to 
have this new evidence initially considered at the RO level.
FINDINGS OF FACT

1.  A current left shoulder disability is not demonstrated.

2.  A current right shoulder disability is not demonstrated.

3.  A current right knee disability is not demonstrated.

4.  A current right hip disability is not demonstrated.

5.  The veteran's service-connected disabilities have 
resulted in the loss of use of his left lower extremity, but 
the veteran is not shown to have additional service-connected 
disabilities, including the loss of use of any other 
extremity (including both hands), blindness in both eyes, 
with only light perception, or residuals of organic disease 
or injury, which would so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left shoulder disability, claimed as secondary to service-
connected post-operative total left knee replacement, with 
above-the-knee amputation, are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).

2.  The criteria for entitlement to service connection for a 
right shoulder disability, claimed as secondary to service-
connected post-operative total left knee replacement, with 
above-the-knee amputation, are not met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

3.  The criteria for entitlement to service connection for a 
right knee disability, claimed as secondary to service-
connected post-operative total left knee replacement, with 
above-the-knee amputation, are not met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

4.  The criteria for entitlement to service connection for a 
right hip disability, claimed as secondary to service-
connected post-operative total left knee replacement, with 
above-the-knee amputation, are not met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

5.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing and/or special home adaptation are not met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.809, 3.809a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, No. 05-7157, 
slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims for service connection and 
eligibility for financial assistance in acquiring specially 
adapted housing and/or special home adaptation by means of 
letters issued in March 2003 and December 2003, respectively.  
While neither letter specifically listed the fourth element, 
both letters nevertheless let the veteran know of his duty to 
forward to VA, or identify, any pertinent evidence, and of 
his responsibility to ensure that any such evidence was 
received by VA.  Thus, the veteran clearly has not been 
prejudiced by not having been specifically given the literal 
wording of Section 3.159(b) asking him submit any additional 
evidence in his possession that is pertinent to his appeal 
and is not yet of record.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).

The veteran has thus received adequate VCAA notice.  See 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date or rating for the disabilities on 
appeal.  Notice as to the assignment of an effective date or 
rating is not required in this case because, inasmuch as all 
claims for service connection are being denied, no effective 
date or rating is being assigned.  The veteran is thus not 
prejudiced by the lack of this element of notice.  Bernard.

Also, needless to say, the requirement to give notice to the 
veteran of the type of evidence necessary to establish an 
effective date or rating for a particular disability is 
obviously not applicable to the veteran's claim for financial 
assistance in acquiring specially adapted housing and/or 
special home adaptation.  Accordingly, there is no need to 
discuss compliance with Dingess/Hartman in regards to this 
particular issue.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given in this case after the initial decisions from which 
this appeal arose were issued, the timing deficiency was 
cured by re-adjudication of the claims following provision of 
adequate notice.  Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006). 

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matters on appeal, has had the veteran examined, and has 
obtained etiology opinions.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the matters on appeal that has yet to be secured.  Thus, 
the appeal is ready to be considered on the merits.


II.  Entitlement to service connection for a disabilities of 
the shoulders, right knee, and right hip, all claimed as 
secondary to the service-connected
 post-operative total left knee replacement, with above-the-
knee amputation

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  38 C.F.R. § 3.310(a).  Secondary service connection 
is also granted where a service connected disability 
aggravates a nonservice connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

All the above notwithstanding, the Court has made it clear 
that, in the absence of proof of a current disease or injury, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

The veteran is service-connected for post-operative total 
left knee replacement, with above-the-knee amputation.  He 
specifically contends that he has disabilities of the 
shoulders, right knee, and right hip, that are secondary to 
his service-connected disability and, as such, should be 
service-connected.  He has not claimed that either of these 
disabilities is directly related to service.

The Board has reviewed the abundance of medical evidence in 
this case (mostly VA medical records), to include VA medical 
examination reports dated in December 1969, September 1978, 
March 1982, and August 1983.  None of these medical records 
reveal findings regarding disabilities of the shoulders, 
right knee or hip.

On VA medical consultation in October 2002, the veteran 
reported a total above-the-knee amputation on the left side 
eight years earlier and current pain and weakness in his 
shoulders, mostly when using crutches.  The examiner did not 
diagnose any disability of the shoulders, right knee, or 
right hip, but did acknowledge the veteran's years-long 
history of increasing pain in the shoulders and right hip.

In a March 2003 statement, Dr. P.C., a private physician, 
noted that the veteran had never been able to find a 
prosthesis with an acceptable fit and that he had therefore 
remained using crutches since his above-the-knee amputation.  
Because of this, Dr. P.C. opined, "he has quite a bit of 
pain in his right leg and right hip, also quite a bit of pain 
in both his arms."  The pain, in his opinion, "may be 
related to just having to put so much weight on his right leg 
and also his having to use the crutches constantly."

On VA joints medical examination in May 2003, the veteran 
reported pain in the right hip and shoulders, secondary to 
his history of using crutches for 11 years and his overuse of 
the right lower extremity to compensate for the absent left 
lower extremity.  The examiner noted that there was no 
fatigue, weakness, lack of endurance, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement or guarding of movement on examination.  He did note 
that the veteran used Canadian crutches and that he was 
unsteady, and gave diagnoses of degenerative joint disease 
(DJD) of the shoulders and right hip.  Also, the examiner 
provided the following opinion:

In the opinion of the examiner, it is as 
likely as not that the veteran's joint 
problems in the shoulders and right hip 
have a causal relationship [with] his 
longstanding amputation of the left lower 
extremity necessitating Canadian 
crutches.  He states he tried prostheses 
on three occasions and was never able to 
have a satisfactory result.

VA X-rays of the veteran's shoulders and right hip obtained 
in May 2003 were negative.  Thus, the RO asked the VA 
examiner to clarify his diagnoses of DJD.  He subsequently 
revised his opinion, in a July 2003 addendum, in which he 
indicated that, after a review of the records and X-ray 
reports, the diagnoses rendered in May 2003 should instead 
read "bilateral shoulder condition, no pathology found," 
and "right knee condition, no pathology found."  He also 
added that, "since there is no [DJD] present, there is no 
pathology of these joints, [and the claimed conditions] ... 
could not be related to his service-connected left lower 
extremity condition."

To further support his claims for service connection, the 
veteran submitted a second statement from Dr. P.C., dated in 
November 2003, and a statement from another private 
physician, Dr. J.M., dated in August 2005.

In his November 2003 statement, Dr. P.C. wrote:

[The veteran] is followed by myself here 
at Winston-Salem Health Care.  He has had 
a leg amputation. Because of this, he has 
to constantly use crutches as he has 
never been able to use a prosthesis.  
Because of this, he has developed 
bilateral shoulder problems.  It is felt 
that this above-the-knee amputation has 
led to this condition.  Also this is 
probably in some way because of the way 
he carries himself.  I[t] may also be 
causing some right hip and also some 
right knee pain because of the problem 
with having to put more weight on that 
extremity because of the low of the left 
lower extremity.  I believe again this 
has led to these problems. ...

Analysis

The evidence in favor of the veteran's claim includes the 
fact that he is service connected for an above the knee 
amputation, and the criterion of an inservice disease or 
injury is thus met.

There are also competent medical opinions that the veteran's 
reported symptoms in his shoulders, right knee, and right 
hip, are most likely secondary to his service-connected left 
knee disability.

The above notwithstanding, the first service connection 
criterion, competent evidence of a current disability, is not 
met.  

While the VA examiner initially diagnosed DJD in the claimed 
joints, X-rays did not confirm the presence of that disease.  
To qualify as a current disability, the claimed condition 
must generally be present to a compensable degree.  Cross v. 
Brown, 9 Vet App 18 (1996).  DJD, or arthritis, is not 
compensable unless demonstrated on X-ray.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

More significantly, once the VA examiner reviewed the X-rays, 
he concluded that the veteran did not have DJD, and there is 
not other competent medical evidence of this condition.

Indeed no other medical professional has reported any 
specific disability of the shoulders, right hip or knee.  
While multiple medical professionals have commented on the 
veteran's pain in these joints, and one noted "problems;" 
none have reported an underlying disability.  Pain without an 
underlying disability, does not satisfy the requirement that 
there be a current disability in order to establish service 
connection.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

The Board acknowledges that the veteran is competent to 
report, as he has, pain in the shoulders and right knee and 
hip.  As a lay person, he is not, however, competent to 
diagnose these symptoms as manifestations of an underlying 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).

Because the record is simply devoid of competent findings of 
a current underlying disability of the shoulders, right knee, 
and right hip, the Board has no other recourse but to 
conclude that the preponderance of the evidence is against 
the claims.  The claims and must accordingly be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


III.  Entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
and/or special home adaptation

A. Certificate of Eligibility for Assistance in Acquiring 
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.

Service connection is currently in effect for major 
depression, rated a 70 percent disabling; post-operative left 
total knee replacement, with above-the-knee amputation, rated 
as 60 percent disabling; a left hand disability, secondary to 
the service-connected left knee replacement, rated as 10 
percent disabling; a right hand disability, secondary to the 
service-connected left knee replacement, rated as 10 percent 
disabling; a right foot disability, secondary to the service-
connected left knee replacement, rated as 10 percent 
disabling; and post-operative residuals of callous of the 
third and fourth metatarsal heads on the left side, rated as 
zero percent disabling.  

The veteran has a combined schedular rating of 90 percent and 
he is accordingly currently in receipt of a total schedular 
rating based on individual unemployability due to service-
connected disabilities, as well as special monthly 
compensation based on the anatomical loss of one foot.

Service connection is not in effect for disabilities of both 
lower extremities.  There is not, therefore, loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair 
due to service connected disability.  Similarly, service 
connection is not in effect for a disability of the eyes, and 
thus a service connected disability could not cause (nor has 
it been claimed to cause) blindness in both eyes, with only 
light perception.

The evidence does not show either that there is loss or loss 
of use of one lower extremity together with residuals of an 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  While there 
is loss of use of one lower extremity that precludes 
locomotion without crutches, there is no additional organic 
disease or disability that precludes locomotion.

Additionally, the record does not show that there is loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

In short, the criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) have not been met.  That 
being the case, the claim for this benefit has failed and 
must be denied.


B. Certificate of Eligibility for Assistance in Acquiring a 
Special Home Adaptation

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

Inasmuch as service connection is not in effect in this case 
for disability of the eyes or hands, the Board must 
necessarily find that the preponderance of the evidence is 
against the veteran's claim for benefits under the provisions 
of 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.  This claim 
has failed as well and, as such, must be denied.



















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left shoulder 
disability, claimed as secondary to service-connected post-
operative total left knee replacement, with above-the-knee 
amputation, is denied.

Entitlement to service connection for a right shoulder 
disability, claimed as secondary to service-connected post-
operative total left knee replacement, with above-the-knee 
amputation, is denied.

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected post-
operative total left knee replacement, with above-the-knee 
amputation, is denied.

Entitlement to service connection for a right hip disability, 
claimed as secondary to service-connected post-operative 
total left knee replacement, with above-the-knee amputation, 
is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing and/or 
special home adaptation is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


